CARTER, Judge:
This Court, ex proprio motu, issued an order to show cause why this appeal should not be dismissed since the judgment is one refusing to modify a juvenile judgment of disposition and as such is not appealable.
A petition was filed charging Brian Eugene Bémis (then 15 years of age) with aggravated burglary, theft of $17.00 cash, and aggravated rape in violation of LSA-R.S. 14:60, 67, and 42, respectively. The juvenile admitted to the aggravated rape offense and the charges on the other two offenses were dismissed without prejudice. Subsequently, the juvenile was adjudicated a delinquent and a judgment of disposition was rendered in October of 1981, ordering that the juvenile be committed to the custody of the Louisiana Department of Corrections until his twenty-first birthday.
In April of 1984, the juvenile filed a petition for modification of judgment of disposition. This request was summarily denied and the juvenile has perfected this appeal to this court for review of the summary denial of his request to modify the judgment of disposition.
Only a judgment of disposition is appeal-able in juvenile cases. LSA-C.J.P. art. 97. What constitutes a judgment of disposition is set forth in LSA-C.J.P. art. 87. The denial of a motion to modify a judgment of disposition is not a judgment of disposition, and this court has no appellate jurisdiction to review it. This appeal must therefore be dismissed. This matter may be considered under our supervisory jurisdiction on a proper application. LSA-Const. Art. V, § 10(A); LSA-C.J.P. art. 105.
APPEAL DISMISSED.